DETAILED ACTION
 
 This is the Office action based on the 16795514 application filed February 19, 2021, and in response to applicant’s argument/remark filed on July 21, 2022.  Claims 1-23 are currently pending and have been considered below.  Claims 5-8 withdrawn from consideration
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.

  Claim Interpretations
Applicant has amended claim 1 from “forming an oxide mask on a portion of a surface of a MEMS” to “forming an oxide mask directly on a portion of a surface of a MEMS”, and further argued that while Jouanet teaches a feature forming an oxide mask on a portion of a surface of a MEMS, Jouanet fails to teach the feature forming an oxide mask directly on the portion of a surface of a MEMS.  Essentially, Applicant distinguishes between the terms “on” and “directly on”. Thus, for the purpose of examining the phrase “forming an oxide mask on a portion of a surface of a MEMS” will be interpreted as the oxide mask may be directly or indirectly on the portion of a surface of a MEMS, i.e. there may be an intervening layer in between.      For example, Claim 9, which recites “forming a hardmask layer on a first surface of the substrate” (emphasis added), will be interpreted as the hardmask layer may be formed directly or indirectly on the first surface of the substrate.
Claims 9 and 17 recited the term “roughening etchant”; however, the specification fails to define this term.  Since at a microscopic level every surface has a surface roughness, any etching would result in a surface roughness.  Therefore, for the purpose of examining all etchants are considered to be capable of roughening.
Claims 9, 13 and 20 recited the term “fusion bond oxide layer”; however, the specification fails to define this term.  Since every layer is capable of being used for a fusion bonding, for the purpose of examining any oxide layer is considered to be a fusion bond oxide layer.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-3 rejected under U.S.C. 103 as being unpatentable over Jouanet et al. (U.S. PGPub. No. 20070039387), hereinafter “Jouanet”, in view of Avanzino et al. (U.S. Pat. No. 6121150), hereinafter “Avanzino”, and Park et al. (U.S. PGPub. No. 20060180897), hereinafter “Park”--Claims 1, 3: Jouanet teaches a method of fabricating a MEMS, comprisingproviding a first MEMS device substrate comprising layers 9, 6b, 10 and a substrate comprising layers 16 and 7b (Fig. 11);forming an oxide mask layer 14 directly on a portion the substrate,  the oxide mask layer 14 having an opening exposing the first MEMS device substrate (Fig. 12; [0041]);forming a stack comprising conducting layers 13 and 12 on layer 14 and in the opening, the stack is made of a metal;removing the excess metal in the periphery of the opening and exposing the oxide mask to form a metal portion 12 embedded within the opening (Fig. 13);removing the oxide mask to expose the substrate (Fig. 14);bonding the first MEMS device substrate to a second MEMS device substrate (Fig. 15).        Jouanet further teaches that the removing the excess metal in the periphery of the opening and exposing the oxide mask is performed by polishing the stack, but fails to teach that the polishing is a chemical-mechanical polishing.        Avanzino teaches a method of forming an embedded portion of a metal layer by depositing a stack of metal layers over an opening, then removing the excess metal in the periphery of the opening by chemical-mechanical polishing the stack (Fig. 3(A)-3(E); Col. 9, Line 52 through Col. 11, Line  13).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to remove the excess metal in the periphery of the opening and exposing the oxide mask in the invention of Jouanet by using chemical-mechanical polishing because Jouanet teaches to use polishing but is silent about the details, and Avanzino teaches that such removing may be efficiently performed by chemical-mechanical polishing.        Jouanet further teaches that the first MEMS is bonded to the second MEMS by a conducting ball ([0010]), but fails to teach that the bonding is a fusion bonding.        Park, also directed to a method of fabricating a MEMS, teaches that two MEMS may be bonded together by fusion bonding through a solder ball ([0067]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use fusion bonding technique in the invention of Jouanet because Jouanet teaches that the first MEMS is bonded to the second MEMS by a conducting ball but is silent about a bonding technique, and Park teaches that such bonding may be efficiently performed by fusion bonding.        It is noted that the stack is equivalent to the bumpstop material recited in claim 1.--Claim 2: Jouanet further teaches that the MEMS comprises an accelerator ([0027]).

Claim 4 rejected under U.S.C. 103 as being unpatentable over Jouanet in view of Avanzino and Park as applied to claim 1 above, and further in view of Yon et al. (U.S. PGPub. No. 20140319350), hereinafter “Yon”:--Claim 4: Jouanet modified by Avanzino and Park teaches the invention as above.  Jouanet fails to teach the removing the oxide mask by using a vapor HF.Yon teaches that an oxide layer may be selectively etched with respect to a metal layer by using HF vapor ([0013]).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to remove the oxide layer by using HF vapor in the invention of Jouanet because Jouanet is silent about a method of the removing the oxide layer, and Park teaches that an oxide layer may be selectively etched with respect to a metal layer by using HF vapor.

Claims 9-11 rejected under U.S.C. 103 as being unpatentable over Chang et al. (U.S. PGPub. No. 20170305738), hereinafter “Chang”: -- Claim 9: Chang teaches a method of fabricating a MEMS, comprisingproviding a MEMS device comprising layers 106 and 102 (Fig. 3), wherein layer 102 may be a silicon substrate ([0023]), wherein the MEMS device has a first surface that is the top surface of layer 102;forming a hardmask layer 108 on the first surface (Fig. 4), the hardmask layer 108 may be a silicon oxide layer ([0033]);forming a photoresist layer 804 directly on an exposed portion of the first surface, then etching a portion of the first surface not covered by the hardmask layer 108 or the photoresist layer 804, then removing the photoresist layer 804 (Fig. 8, [0038]);treating an exposed portion of the first surface that is not covered by the hardmask 108 with water and hydrofluoric acid ([0041])depositing a perfluorodecyltrichlorosilane layer on the first surface, the perfluorodecyltrichlorosilane reacts with the OH species at the first surface ([0039-0041]).eutectic bonding the MEMS device to a device substrate (Fig. 10, [0042]).         It is noted that the eutectic bonding bonds two surfaces together by fusion.  It is noted that a native oxide layer would naturally formed at the exposed silicon surface prior to the treatment with hydrofluoric acid.  This native oxide layer would be etched away by the hydrofluoric acid and exposing the silicon surface again.  A new native oxide layer would inevitably formed at the surface of the exposed silicon substrate upon exposing to room environment after the treating with hydrofluoric acid.  This silicon oxide layer is equivalent to the fusion bond oxide layer recited in claim 1.  The hydrofluoric acid is considered a roughening etchant.  Please see Claim Interpretation.       Thus, although Chang is silent about etching the first surface after removing the photoresist layer 804, applying a roughing etchant to the first surface, then forming a fusion bond oxide layer, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, during routine experimentations, to form a native oxide layer on the first surface prior to the treatment with the water and the hydrofluoric acid, etching the first surface with the hydrofluoric acid, then form a new native oxide layer on the first surface.       It is noted that layer 102 is considered the substrate recites in claim 1.  The hardmask layer 108 in Fig. 5 is equivalent to the hardmask in claim 1.  The photoresist layer 804, which is formed directly on the an exposed portion of the substrate, is considered the claimed photoresist layer.--Claim 10: Chang further teaches that the MEMS comprises an accelerator ([0001]).--Claim 11: Chang further teaches that the hardmask layer 602 may be germanium or some other material capable of eutectic bonding ([0036]).  Chang further teaches that other material capable of eutectic bonding is aluminum copper ([0042]).           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use aluminum copper for layer 602 in the invention of Chang because Chang teaches that such material would be effective as a material capable of the eutectic bonding.

Claim 12 rejected under U.S.C. 103 as being unpatentable over Chang as applied to claim 9 above, and further in view of Shuler et al. (U.S. PGPub. No. 20030082795), hereinafter “Shuler”:--Claim 12: Chang teaches the invention as in claim 9 above.  Chang further teaches that the etching of the first and second portion of the silicon layer 102 through the photoresist mask may be performed using a wet or dry etchant 802 ([0038], Fig. 8).  Chang fails to teach that the wet etchant may be KOH.        Shuler, also directed to etching a silicon layer through a photoresist mask by using an etchant, teaches that the etchant may be KOH ([0151], Fig. 12).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use KOH as the wet etchant in the invention of Chang because Chang teaches that the etching of the first and second portion of the silicon layer 102 through the photoresist mask may be performed using a wet etchant but is silent about the chemical composition of the wet etchant, and Shuler teaches that KOH would be effective for such etching.


Claims 13 and 17-19 rejected under U.S.C. 103 as being unpatentable over Chang et al. (U.S. PGPub. No. 20170305738), hereinafter “Chang”: -- Claims 13, 17: Chang teaches a method of fabricating a MEMS, comprisingproviding a MEMS device comprising layers 106 and 102 (Fig. 3), wherein layer 102 may be a silicon substrate ([0023]), wherein the MEMS device has a first surface that is the top surface of layer 102;forming a hardmask layer 108 on the first surface (Fig. 4), the hardmask layer 108 may be a silicon oxide layer ([0033]);forming a photoresist layer 504 on the hardmask layer, then perform a first etching to etch the hardmask layer 108 until a first portion of the first surface is exposed, then removing the photoresist layer 504 (Fig. 5, [0035]);forming a ring layer 602 on the first surface (Fig. 6, [0036]);forming a photoresist layer 704 on the hardmask layer, then perform a second etching to etch the ring layer 602 until a second portion of the first substrate is exposed, then removing the photoresist layer 704 (Fig. 7, [0037]); forming a photoresist layer 804 directly on an exposed portion of the first surface, then etching a portion of the first surface not covered by the hardmask layer 108 or the photoresist layer 804, then removing the photoresist layer 804 (Fig. 8, [0038]);treating an exposed portion of the first surface that is not covered by the hardmask 108 with water and hydrofluoric acid ([0041])depositing a perfluorodecyltrichlorosilane layer on the first surface, the perfluorodecyltrichlorosilane reacts with the OH species at the first surface ([0039-0041]).eutectic bonding the MEMS device to a device substrate (Fig. 10, [0042]).         It is noted that either the photoresist layer 504 or 704 may be considered the “another photoresist layer” recited in claim 13.  Since claim 13 recites “(a) method comprising” (emphasis added), the sequence of the steps does not have to follow the order as shown, as long as it is self-consistent.        It is noted that the eutectic bonding bonds two surfaces together by fusion.  It is noted that a native oxide layer would naturally formed at the exposed silicon surface prior to the treatment with hydrofluoric acid.  This native oxide layer would be etched away by the hydrofluoric acid and exposing the silicon surface again.  A new native oxide layer would inevitably formed at the surface of the exposed silicon substrate upon exposing to room environment after the treating with hydrofluoric acid.  This silicon oxide layer is equivalent to the fusion bond oxide layer recited in claim 1.  The hydrofluoric acid is considered a roughening etchant.  Please see Claim Interpretation.       Thus, although Chang is silent about etching the first surface after removing the photoresist layer 804, applying a roughing etchant to the first surface, then forming a fusion bond oxide layer, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, during routine experimentations, to form a native oxide layer on the first surface prior to the treatment with the water and the hydrofluoric acid, etching the first surface with the hydrofluoric acid, then form a new native oxide layer on the first surface.       It is noted that layer 102 is considered the substrate recites in claim 1.  The hardmask layer 108 in Fig. 5 is equivalent to the hardmask in claim 1.  The photoresist layer 804, which is formed directly on the an exposed portion of the substrate, is considered the claimed photoresist layer.--Claim 18: Chang further teaches that the MEMS comprises an accelerator ([0001]).--Claim 19: Chang further teaches to form a standoff 112 on a surface of the device substrate (Fig. 10).
 Allowable Subject Matter
 Claims 20-23 are allowable.  The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 20, none of the cited prior arts teaches the feature “etching a second exposed portion on the first surface of the substrate, wherein the second exposed portion on the first surface of the substrate is not covered by the hardmask; forming a rough surface layer on the hardmask and the first surface of the substrate, wherein the rough surface layer increases roughness of the surface in comparison to the surface without the rough surface layer; etching back the rough surface layer to transfers a roughness of the rough surface layer to the substrate; removing the hardmask; forming a fusion bond oxide layer on the first surface of the substrate; and fusion bonding the substrate to a device substrate” in the context of claim 20.
Claims 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 14, none of the cited prior arts teaches the feature “before removing the hardmask, forming a rough surface layer on the hardmask and the first surface of the substrate, wherein the rough surface layer increases roughness of the surface in comparison to the surface without the rough surface layer; and etching back the rough surface layer to transfers a roughness of the rough surface layer to the substrate” in the context of claim 14;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered as follows: --Regarding Applicant’s argument that  Jouanet fails to teach subsequent to the forming of the oxide mask and the depositing of the bumpstop material, etching or CMP the bumpstop material to expose the oxide mask, Applicant appears to erroneously interpret layer 14 as equivalent to the bumpstop material.  As explained in the previous Office action and illustrated in a copy of Fig. 11-15 below, layer 14 is equivalent to the oxide mask, and the stack of layer 13 and layer 12 is equivalent to the bumpstop material.  Jouanet discloses in paragraph 0041 “(a)s represented in FIG. 12, a conducting sub-layer 13 is then deposited on the etched sacrificial layer 14.  The conducting sub-layer 13 is preferably made from a metal that does not oxidize (Au, FeNi).  The pillar 11 and the conducting layer 12, for example made of iron-nickel alloy, are then formed on the power supply contact area 10 by electrolytic growth.  Polishing is performed to smooth the surface and to eliminate the conducting sub-layer 13 at the periphery of the conducting layer 12 (FIG. 13)” (emphasis added).  For better understanding, Fig. 11-15 of Jouanet are shown below with illustrations.
    PNG
    media_image1.png
    848
    671
    media_image1.png
    Greyscale
     Since Jouanet is silent about the details of the forming of layer 12 and 13, and the polishing to eliminate layer 13 at the periphery of the layer 12, one of skill in the art would be motivated to use the method taught by Avanzino to perform these steps, as shown in Fig. 3(C)-3(E) that are copied from Avanzino below:          
    PNG
    media_image2.png
    505
    562
    media_image2.png
    Greyscale
     As taught by Avanzino in Col. 10, Line 54 through Col. 11, Line 13, an adhesion layer 11 is deposited into the contact hole and the periphery area, then the conductive layer 5 is deposited into the contact hole and the periphery area by electroplating, then a CMP is performed to eliminate layer 11 in the periphery area.    Thus Jouanet modified by Avanzino and Park clearly teaches all features in claim 1.--Regarding Applicant’s argument that  Chang fails to teach forming a photoresist layer directly on an exposed portion of the first surface, as recited in claim 9 and 13, Chang obviously teaches this feature, as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713